Title: From Alexander Hamilton to James McHenry, 19 August 1798
From: Hamilton, Alexander
To: McHenry, James



(private)
New York August 19. 1798
My Dear Sir

I write you herewith an official letter. Your private one of the 13th is before me. I regret that you have been unwell and rejoice that you are better.
The affair of General Knox perplexes me. I wish him to serve. I am pained to occasion to him pain, for I have truly a warm side for him, and a high value for his merits. But my judgment tells me, and all I consult confirm it, that I cannot reasonably postpone myself in a case in which a preference so important to the public in its present and future consequences has been given me. In denominating the preference important, I do not intend to judge whether it be well or ill founded. In either case its tendency is important. I am willing to confer—to adjust amicably with the advice of mutual friends, but how can I abandon my pretension?
At foot, My Dear Sir, I transmit you the draft of such a reply as it seems to me proper for you to make to General Knox. It may also be well for you in a private letter to advise him to accept with a reservation of his claim ad referendum upon the ground of the rule he quotes and with the understanding that it will not be understood to engage him to continue if the matter be not finally settled according to his claim.
Adieu, My Dear Sir,   Yours very truly,

A Hamilton

